Citation Nr: 1421664	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to additional compensation for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had also appealed the matter of service connection for psychiatric disorder, but the RO granted that benefit in April 2013.  


FINDING OF FACT

In March 2014, the Veteran effectively withdrew his appeals on the issues of service connection for tension headaches and additional compensation for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of service connection for tension headaches and additional compensation for coronary artery disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeals concerning service connection for tension headaches and additional compensation for his service-connected coronary artery disease.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claim since the appeal has been withdrawn.


ORDER

The appeals on the issues of service connection for tension headaches and an increased rating for coronary artery disease is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


